Exhibit 10.17

 

AMENDMENT TO
MAGNETEK, INC.
AMENDED AND RESTATED DIRECTOR COMPENSATION
AND DEFERRAL INVESTMENT PLAN

 

Magnetek, Inc, (the “Company”) previously approved and adopted the Magnetek,
Inc. Amended and Restated Director Compensation and Deferral Investment Plan
(the “Plan”) to align the interests of its outside directors with those of the
Company's shareholders and to enhance its ability to attract and retain
directors of outstanding competence.

 

The Plan currently provides that benefits under the Plan made be paid in either
cash or in shares of Company stock, in the Board's discretion. By this
instrument, the Company desires to amend the Plan to provide that the payment of
benefits from the Plan will only be made in shares of Company stock, provided
that cash in lieu of fractional shares of Stock may be distributed.

 

1.      This Amendment is effective for distributions from the Plan occurring on
or after the date this Amendment is approved by the Board of Directors of the
Company.

 

2.      Article 6 of the Plan is hereby amended by amending and restating
Section 6.6 as follows:

 

All payment of deferred amounts hereunder shall be made in shares of Stock,
provided that cash in lieu of fractional shares of Stock may be distributed.

 

3.      Article 6 of the Plan is hereby amended by deleting the word "cash" in
Section 6.7(a) and (b).

 

4.      This Amendment shall amend only the provisions of the Plan as set forth
herein.  Those provisions of the Plan not expressly amended hereby shall be
considered in full force and effect.

 

--------------------------------------------------------------------------------